953 F.2d 1097
Glenna ABBOTT;  Gladys Anderson;  Neil Anderson;  GarnetAnderson;  John Bush;  Marilyn Bush;  Gary Connot;  LindaConnot;  Robert Connot;  Cindy L. Connot;  Bill Cox;  TomCox;  Cox Cattle Company;  Dale Funk;  Dennis Funk;  BlaineGarwood;  Viola Garwood;  William Gaskins;  GenevieveGaskins;  Howard Graham;  Doris Graham;  A.O. Gurnsey;Larry Hollers, doing business as Hollers Ranch Company;Huston Farms;  Harry Jackson;  Phyllis Jackson;  RobertKeim;  Lois Keim;  Leroy Lurz;  Louis Monroe;  Pansy Monroe;Leland Moody;  Evelyn Moody;  Moody Farms;  Lyle Mundorf;Lorraine Mundorf;  Earl Nelson;  Don Nelson, doing businessas Nelson Dairy;  D.L. Oberg;  Florence Oberg;  JamesOrmesher;  Helen Ormesher;  Robert Perrett;  Betty Perrett;Georgia Peterson;  Leo Reagle;  Vera Reagle;  CharleneReiser;  Theodore Reiser;  James Ross;  Kathryn D. Ross;Paul D. Smith;  Ruth C. Smith;  Ronald Snyder;  ChesterWilkins;  Marjorie Wilkins;  William Williams;  Louise AnnWilliams, Appellants,v.FARM CREDIT BANK OF OMAHA, Appellee.
No. 91-1573.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1991.Decided Jan. 10, 1992.

Charles Rick Johnson, Gregory, S.D., argued, for appellants.
James Fitzgerald, Omaha, Neb., argued (James Powers, on the brief), for appellee.
Before FAGG and MAGILL, Circuit Judges, and ALSOP,* District Judge.
PER CURIAM.


1
The appellants appeal the district court's dismissal of their suit to force Farm Credit Bank of Omaha to comply with title I, section 101 of the Agricultural Credit Act of 1987, 12 U.S.C. § 2162 (1988).   The appellants' arguments, however, are foreclosed by this court's holdings in Zajac v. Federal Land Bank, 909 F.2d 1181, 1183 (8th Cir.1990) (en banc), Euerle Farms v. Farm Credit Servs., 928 F.2d 274, 276 (8th Cir.), cert. denied, --- U.S. ----, 112 S. Ct. 179, 116 L. Ed. 2d 141 (1991), and Cupples Bros. v. Federal Land Bank, 951 F.2d 883, 886 (8th Cir.1991).   See also Mendel v. Production Credit Ass'n, 862 F.2d 180, 181-82 (8th Cir.1988) (holding a private right of action does not lie for failures to perform duties owed under the Farm Credit Act and its 1985 amendments).


2
Although the appellants requested attorneys' fees in the district court, the appellants failed to obtain a ruling on their request.  "As a federal appellate court, we generally do not consider issues not decided by the district court."  Sanders v. Clemco Indus., 823 F.2d 214, 217 (8th Cir.1987).   Having reviewed the record, we decline to consider the attorneys' fees claim for the first time on appeal.   See id.


3
Accordingly, we affirm.



*
 The Honorable Donald D. Alsop, Chief Judge of the United States District Court for the District of Minnesota, sitting by designation